 

 

Case 3:17-cr-00484-BRM Document 41 Filed 03/01/21 Page 1 of 2 PagelD: 386

Siddeeq Williams February 25, 2071
Reg. No. 71042-050

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

Honorable Brian R. Mariniotti
United States District Court
District of New Jersey

402 East State Street
Trenton, New Jersey 08608

Re: United States v. Siddeeq Williams
Case No. 3:1/-CR-00484-BRM-1

Dear Judge,

I am writing you today once again to update you on my current
Situation as it changes daily and is getting worse. As of last week I started
feeling like all my COVID-19 symptoms were coming back again. I let the

medical department know which I still haven't been seen.

During this period starting on February 19, 2021, the staff here
pulled the fire alarm to tell us it's a drill, rushing us outside into the
cold weather for at least 2 hours with no coats on, only to be shaking our
unit down. Once again, on Tuesday morning, February 23, doing the same thing
leaving many inmates including myself to feel sick. Today, on February 25,
2021 I went to sick call to put in another request to be seen by medical
staff. A few hours later this time they announced for us to put ou coats on
for a shakedown. Only today we were outside for 3 hours, forced to eat our
lunch outside. Upon coming back, 2 inmates were forced to go to medical and

were tested positive for COVID-19. The only reason they were tested is
Case 3:17-cr-00484-BRM Document 41 Filed 03/01/21 Page 2 of 2 PagelD: 387

because they weren't there when my building, 5812, tested positive back in
October of 2020. One of the inmates was my cellmate in Room 212, bed 1-
lower. He

s been in my room since December 15, 2020 when they just opened my

building back up without ever clearing us.

These dire situations and recklessness on the part of the Fort Dix
Administration and lack of leadership from the BOP to control this from
happening over and over again really have me fearing for my life under these
extraordinary circumstances. Fort Dix has failed to give me proper medical

attention for medical conditions they know I have, keeping me at risk to

possibly die in here.

May you please allow me to be released to home so I can self
quarantine and receive the proper medical attention I need to be with my 5

children who really need me alive and healthy. Thank you very much.

Respectfully Submitted,

Siddeeq Williams

 
